TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00549-CV


                                          T. L., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-19-004438, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant T. L. filed her notice of appeal on November 12, 2020. The appellate

record was complete on December 7, 2020, making appellant’s brief due on December 28, 2020.

To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Robert Galvin to file appellant’s brief no later than January 22,

2021. If the brief is not filed by that date, counsel may be required to show cause why he should

not be held in contempt of court.

               It is ordered on January 8, 2021.



Before Justices Baker, Kelly, and Smith